DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.  	Claims 1-7, 9-16 and 18-22, renumber as 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Holz et al. (US 9,754,167 A1) teaches An electronic device, comprising: one or more cameras; (“The method includes using at least one forward facing camera mounted to a head mounted virtual reality device (HMVRD) to capture a sequence of images of a real world environment ahead of a user wearing the HMVRD.” col. 3, lines 33-37) Holz also teaches a memory; one or more processors operatively coupled to the memory; and computer-executable instructions stored in the memory and configured to be executed by the one or more processors, the computer-executable instructions including instructions (“Computer system 200 includes a processor 202, a memory 204, a motion detector and camera interface 206, a presentation interface 120, speaker(s) 209, a microphone(s) 210, and a wireless displaying a virtual reality environment; (“Some implementations will include a Virtual Reality/Augmented Reality environment manager 226 provides integration of virtual objects reflecting real objects (e.g., hand 114) as well as synthesized objects 116 for presentation to user of device 101 via presentation interface 120 to provide a personal virtual experience.” col. 12, lines 35-41) Holz teaches determining a distance between the electronic device and a physical object; determining whether the distance between the electronic device and the physical object is within a first threshold distance; (“using features in the images to track proximity of at least one physical object ahead of the user; correlating multiple images to detect relative motion between at least one approaching physical object and the user; and responsive to detecting the approaching physical object within a proximity threshold, automatically generating an alert to be injected into a virtual reality experience of the user; at a first time t0, using a sensor attached to the HMVRD, sensing a first position of at least one physical object in a first reference frame of the real world environment, including tracking portions of the physical object; causing display of a first virtual representation of the physical object at the first position, wherein the first virtual representation is rendered in a virtual environment of the HMVRD;” claim 1) Holz also teaches displaying a visual representation of at least part of a physical environment, the visual representation provided using the one or more cameras. (“using at least one forward facing camera mounted to a head mounted virtual reality device (HMVRD) to capture a sequence of images of a real world environment ahead of a user wearing the HMVRD; ... at a second time t1, sensing, in the real world environment, a second position of the physical object and at least some of the portions different from the first position responsive to repositioning of the real world environment and the attached sensor due to body movement of the user,” claim 1) Prior art by Wong et al. (US 2013/0335301 A1) teaches determining whether the distance between the electronic device and the physical object is within a second threshold distance; and in accordance with a determination that the distance is within the second threshold distance, displaying a visual representation of at least part of the environment. (“an exemplary process may include receiving and indication that an object is within a first threshold distance and responsively moving one virtual object to provide a view of the object. The process may further include receiving a subsequent indication that the detected object is within a second, closer distance threshold and responsively moving all virtual objects to provide a less obstructed view of the approaching object.” [0133] “The wearable computer then uses data from one or more first sensors as a basis for determining a distance between the HMD and a physical object, as shown by block 606. After determining the distance between the HMD and the physical object, the wearable computer may use the determined distance as basis for initiating a collision-avoidance action that includes de-emphasizing at least one of the displayed virtual objects so as to provide a less-obstructed view of the physical object through the transparent display of the HMD, as shown by block 608.” [0092]) Claims 14 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-7, 9-16 and 18-22 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “displaying the visual effect includes displaying a darkened area on the ground surface without displaying a visual representation of the physical object, wherein the darkened area corresponds to a location of the physical object in a physical environment relative to the electronic device;” Claims 14 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619